IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TRAVIS STEEBY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4160

DEPARTMENT OF
CORRECTIONS,

     Appellee.
___________________________/

Opinion filed December 21, 2016.

An appeal from an order of the Leon County Circuit Court.
Angela Dempsey, Judge.

Travis Steeby, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Erik Kverne, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

OSTERHAUS, BILBREY, and WINOKUR, JJ., CONCUR.